Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 05/12/2020. Claims 1-17 are pending in this application. Claims 1, 11, 13, 14, 15, 16 and 17 are independent claims. 


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims 1-10 do not fall within at least one of the four categories of patent eligible subject matter because a system of the claim 1, where the system for applying a neural network to an input instance, the system comprising: a data interface and a processor subsystem can be interpreted as software per se. The system of the claim 1 can be interpreted as a software program or a function that includes a data interface and a processor subsystem, which can be individually made entirely of software programs without incorporating any hardware feature or circuit with the broadest reasonable interpretation in light of the specification. Thus, the claim 1 is rejected for claiming in-eligible subject matter such as software and claims 2-10 are rejected for incorporating the deficiency of their independent claim 1. 
The claims 11-12 do not fall within at least one of the four categories of patent eligible subject matter because a system of the claim 11, where the system for training a neural network, the system comprising: a data interface and a processor subsystem can be interpreted as software per se. The system of the claim 11 can be interpreted as a software program or a function that includes a data interface and a processor subsystem, which can be individually made entirely of software programs without incorporating any hardware feature or circuit with the broadest reasonable interpretation in light of the specification. Thus, the claim 11 is rejected for claiming in-eligible subject matter such as software and claim 12 is rejected for incorporating the deficiency of their independent claim 11.

4. Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 13, 15 and 17 recite a system comprising a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters; and determining the values of the one or more output neurons from the respective computed output vectors.
The limitation of the claims 1, 13, 15 and 17 such as “accessing data representing a neural network (only in claims 1, 13 and 15), the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; obtain an input instance (only in claims 1, 13 and 15) and obtaining the values of the one or more input neurons to the optimization layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “accessing” and “obtaining” in the context of this claim encompasses the user manually accessing (obtaining) or receiving data representing neural network (mathematical model) where the neural network model contains an optimization layer with input and output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 1, 13, 15 and 17 of “apply the neural network to the input instance, by: computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “computing” in the context of this claim encompasses the user calculating (computing) [mathematical operation] the output vector from the input vectors using the neurons of the neural network by optimizing [mathematical operation] the input vectors to solve semidefinite program. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims  1, 13, 15 and 17 of “determining input vectors for the one or more input neurons from the obtained values; … determining the values of the one or more output neurons from the respective computed output vectors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining input vectors for the one or more input neurons from the obtained values for the following mathematical computation to be followed such as pre-processing of the computation and determining the values of the one or more output neurons from the respective computed output vector for the following mathematical computation to obtain the mathematical computation result such as post-processing of the computation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “a data interface and a processor subsystem”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2-10 are also rejected for incorporating the deficiency of their independent claim 1. 

The claims 11, 14 and 16 recite a system comprising a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors; wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters.
The limitation of the claims 11, 14 and 16 such as “accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; … accessing a training dataset including one or more input instances;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “accessing” in the context of this claim encompasses the user manually accessing (obtaining) or receiving data representing parameters of a neural network (mathematical model) where the neural network model contains an optimization layer with input and output by a joint optimization [mathematical operation] and the user manually obtaining [accessing] a training dataset as one or more input instances. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 11, 14 and 16 of “wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “computed” in the context of this claim encompasses the user calculating (computing) [mathematical operation] the output vectors for the one or more output neurons from the input vectors to solve a semidefinite program defined by the one or more parameters by jointly optimizing at least the output vectors [mathematical operation] to solve semidefinite program. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 11, 14 and 16 of “determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: …	determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining a gradient of a loss of the neural network [mathematical concept], with respect to the one or more input neuron, output vectors of the one or more output neurons and the output vectors where this process can be seen as preparation for the subsequent mathematical operation for the joint optimization.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “a data interface and a processor subsystem”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional elements in the claims 11, 14 and 16 such as “train the neural network, wherein the training of the neural network” amount to no more than mere instructions to apply the exception using a generic computer component to execute the mathematical model. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 12 is also rejected for incorporating the deficiency of its independent claim 11. 


Allowable Subject Matter
5. Claims 1-17 are rejected to as being subject to the 101 rejections as above, but would be allowable if rewritten to overcome the 101 rejections.

Reasons for Allowance

6. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, 
Garner (US PGPub 20080281767), in view of Martinez-Canales (US PGPub 20200117993), in view of Appu (US PGPub 20180299841), in view of Duffy (US PGPub 20050278124) failed to disclose: a system for applying a neural network to an input instance, the system comprising: a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters; and determining the values of the one or more output neurons from the respective computed output vectors, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Garner, Martinez-Canales, Appu and Duffy discloses of a system for applying a neural network to an input instance, the system comprising: a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; determining the values of the one or more output neurons from the respective computed output vectors.
Individually, Garner teaches ii) preparing a data set to be learnt by the neural network; and (iii) applying the prepared data set to the neural network to be learnt by applying an input vector of the prepared data set to a first hidden layer of the neural network, or an output layer of the neural network if the neural network has no hidden layer(s), and determining whether at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, wherein: if at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, and if there are more input vectors of the prepared data set to learn, if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained; if the output neuron for the selected output of the neural network cannot learn to produce the associated output for the input vector, that output neuron becomes a neuron of a hidden layer of the neural network, a new neuron is added to this hidden layer to learn the associated output which could not be learnt by the output neuron, and a new output neuron is added to the neural network for the selected output, and if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained.
Martinez-Canales teaches referring again to the example deep neural network architecture depicted in FIG. 6, the output of hidden layer 608 may be optionally propagated to optimization layer 610. Examples of optimization engines include a normalization engine, an equalization engine, or the like. A normalization engine may expand the dynamic range of the contrast, for example. An example equalization engine may operate to adjust the image to contain an equal or comparable quantity of pixels at each intensity level. Optimization layer 610 propagates the signal to output layer 612, which may be a fully-connected layer, for example. The ultimate output, or QTDNN result, may be in various output formats (e.g., quaternion-valued or real-valued) depending on the application. Such formats may include, for example, a set of object or scene class labels and respective confidence score, bounding boxes of the objects detected, semantic labels for each pixel in the image, and a set of images synthesized by this network.
Appu teaches that hence, in accordance with one or more embodiments security and/or optimization layers are added to neural network models for autonomous vehicle/driving neural networks.
Duffy teaches that Neural Networks, Genetic Algorithms, Genetic Programming, logistic regression, Bayes nets, log linear models, Perceptron-like algorithms, Gaussian processes, Bayesian techniques, probabilistic modeling techniques, regression trees, ranking algorithms, Kernel Methods, Margin based algorithms, or linear, quadratic, convex, conic or semi-definite programming techniques or any modifications of the foregoing, to learn from the training data selected during step 314.
However, the prior art, Garner, Martinez-Canales, Appu and Duffy failed to disclose the following subject matter such as “computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters”
Claim 13 is the method claim, similar to the claim 1; Claim 15 is the product claim, similar to the claim 1; and Claim 17 is another product claim, similar to the claim 1 except for obtaining data for the neural network.
Therefore, claims 1-10, 13, 15 and 17 contain allowable subject matter.

7. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Garner (US PGPub 20080281767), in view of Martinez-Canales (US PGPub 20200117993), in view of Appu (US PGPub 20180299841), in view of Duffy (US PGPub 20050278124), in view of Jamali (US PGPub 20190197398), in view of Lee (US PGPub 20170213129), and further in view of Chang (US PGPub 20190102678) failed to disclose: a system for training a neural network, the system comprising: a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors; wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters, as recited by the independent claim 11.

Regarding Claim 1, the closest prior-art found, Garner, Martinez-Canales, Appu, Duffy, Jamali, Lee and Chang discloses of a system for training a neural network, the system comprising: a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a optimization, the data including one or more parameters of the optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors
Individually, Garner teaches ii) preparing a data set to be learnt by the neural network; and (iii) applying the prepared data set to the neural network to be learnt by applying an input vector of the prepared data set to a first hidden layer of the neural network, or an output layer of the neural network if the neural network has no hidden layer(s), and determining whether at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, wherein: if at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, and if there are more input vectors of the prepared data set to learn, if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained; if the output neuron for the selected output of the neural network cannot learn to produce the associated output for the input vector, that output neuron becomes a neuron of a hidden layer of the neural network, a new neuron is added to this hidden layer to learn the associated output which could not be learnt by the output neuron, and a new output neuron is added to the neural network for the selected output, and if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained.
Martinez-Canales teaches referring again to the example deep neural network architecture depicted in FIG. 6, the output of hidden layer 608 may be optionally propagated to optimization layer 610. Examples of optimization engines include a normalization engine, an equalization engine, or the like. A normalization engine may expand the dynamic range of the contrast, for example. An example equalization engine may operate to adjust the image to contain an equal or comparable quantity of pixels at each intensity level. Optimization layer 610 propagates the signal to output layer 612, which may be a fully-connected layer, for example. The ultimate output, or QTDNN result, may be in various output formats (e.g., quaternion-valued or real-valued) depending on the application. Such formats may include, for example, a set of object or scene class labels and respective confidence score, bounding boxes of the objects detected, semantic labels for each pixel in the image, and a set of images synthesized by this network.
Appu teaches that hence, in accordance with one or more embodiments security and/or optimization layers are added to neural network models for autonomous vehicle/driving neural networks.
Duffy teaches that Neural Networks, Genetic Algorithms, Genetic Programming, logistic regression, Bayes nets, log linear models, Perceptron-like algorithms, Gaussian processes, Bayesian techniques, probabilistic modeling techniques, regression trees, ranking algorithms, Kernel Methods, Margin based algorithms, or linear, quadratic, convex, conic or semi-definite programming techniques or any modifications of the foregoing, to learn from the training data selected during step 314.
Jamali teaches that the training process involves gradient descent and backpropagation. Gradient descent is an iterative optimization algorithm for finding the minimum of a function; in this case, a loss function. Backpropagation is a method used in artificial neural networks to calculate the error contribution of each neuron after a batch of data is processed. In the context of learning, backpropagation is used by a gradient descent optimization algorithm to adjust the weight of neurons (or nodes) in a neural network by calculating the gradient of the loss function
Lee teaches that the training may include determining a loss that is propagated back to the neural network, based on the desired value and the output value, and determining a parameter of neurons included in the neural network based on the loss and a gradient descent scheme that is based on an output activity of the neurons.
Chang teaches to determine a gradient of loss corresponding to the input data based on the result of the loss function, update a parameter of the neural network based on the determined gradient of loss for generating a trained neural network based on the updated parameter. The apparatus may input other data to the trained neural network, and indicate a recognition result.
However, the prior art, Garner, Martinez-Canales, Appu, Duffy, Jamali, Lee and Chang failed to disclose the following subject matter such as “wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters”
Claim 14 is the method claim, similar to the claim 11, and Claim 16 is the product claim, similar to the claim 11.
Therefore, claims 11-12, 14 and 16 contain allowable subject matter.

8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193